Order filed January 10, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00434-CV
                                   ____________

             IN THE INTEREST OF Z.Q.N., A MINOR CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-14463

                                   ORDER

      On January 2, 2019, the district clerk filed Amicus Exhibit 5, a USB flash
drive containing Facebook videos. The videos are unplayable by the court’s
computer systems.

      Accordingly, the district clerk is ordered to file a playable version of Amicus
Exhibit 5 by January 22, 2019.

                                  PER CURIAM